Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 18, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  159284                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra
            Plaintiff-Appellee,                                                                       Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  v                                                                SC: 159284                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 346736
                                                                   Kalamazoo CC: 15-001304-FC
  DALE EDWARD BUSH,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 25, 2019
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 18, 2019
           p0911
                                                                              Clerk